The case of Continental Casualty Co. v. Paul, 209 Ala. 166,95 So. 814, is by this decision overruled. In that case an automobile by the force of the law of gravity rolled down an embankment to the bottom of the cut and was demolished. The court held that the mere impact of the car with the surface of the earth at the bottom of the cut was not a collision with any "moving or stationary object," within the meaning of the language of the policy. The court now holds to the contrary.
The Paul Case, supra, finds support in the cases therein cited as well as some of the cases cited in the majority opinion in the instant case. There are cases to the contrary, which were not overlooked in the consideration of the Paul Case, but the view was entertained that the authorities to the contrary were unsound and should not be followed.
I respectfully submit that the holding of the Missouri court that the mere surface of the earth is an "object" within the meaning of these policies is contrary to common sense, sound logic, and the common acceptation of the meaning of the language. A freak decision is rendered none the less so by reason of the fact that it comes from a respectable authority. Good common sense in such cases is the safer guide.
If the car running merely into the middle of a stream is in collision with an "object," as seems to have been held by the New Jersey court, then by the same logic, had the car swerved into the Atlantic Ocean, the ocean would then constitute an "object" within the meaning of the policy and within the contemplation of the contracting parties. If the surface of the earth at the bottom of a cut is an "object," then the surface of the roadbed must also be an object, and, if a car by a sharp turn is upset on the road, by like reasoning, it has collided with an "object." A train leaves the track, and rolls down the embankment: we have not heretofore spoken of such a wreck as a collision, yet the illustration applies to this case. But further discussion will serve no useful purpose. Following the holding in the instant case to its last analysis, it is difficult to conceive of an injury to a car of any character not covered and fully protected by the language used ("collision with an object moving or stationary"), unless it be damage by fire or internal combustion. I am, of course, fully mindful that the rule requires the language of a policy be construed most strongly against the insurer, but, clearly, an observance of this rule does not require a construction so strained and out of harmony with the meaning of the words used as commonly accepted and understood. The rule of reason is yet to obtain.
The Paul Case was decided in April, 1923, and by it the insured and insurer were given to understand that such an accident as therein shown was not covered by the policy: a year passes and the court holds to the contrary. The doctrine of stare decisis is seemingly ignored and placed in the discard, yet our reported decisions are replete with statements and quotations to the effect that —
" 'Certainty * * * is the mother of repose, and therefore the law aims at certainty! * * * 'It is better that the law should be certain * * * than that every judge should *Page 597 
speculate upon improvement in it.' * * * It is often more important that a rule of law should be fixed, * * * than * * * subject to the uncertainty of fluctuating * * * decisions." Morton v. N. O.  Selma, 79 Ala. 590; Snider v. Burks, 84 Ala. 57,4 So. 225.
I am persuaded the decision in the instant case is fundamentally unsound, and therefore respectfully dissent.
On Appellant's Application for Rehearing.
Our attention is called to certain rulings presented for review not covered by the opinion.
Pleas were interposed setting up alleged negligence of plaintiff's agent in leaving the automobile in such exposed position as to lead to the accidental collision complained of. The court below sustained demurrers to these pleas.
Objection was also made to the proof of loss. The record shows proof in writing, but the objection is that it is defective in failing to conform to the requirements of the policy.
The full court has considered these several rulings, and finds no reversible error therein.
Application overruled.